             Case 5:19-cv-01391 Document 1 Filed 12/02/19 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

SEASON GROUP USA, LLC                           §
     Plaintiff                                  §
                                                §
vs.                                             §      CIVIL ACTION NO. 5:19-cv-1391
                                                §
                                                §      Removed from District Court of
                                                §      Bexar County, Texas
FRIEDRICH AIR CONDITIONING, INC.                §      408th Judicial District
     Defendant.                                 §      Cause No. 2019CI21570


      NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1446(a) DIVERSITY

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

       PLEASE TAKE NOTICE that Defendant/Counter-Plaintiff Friedrich Air Conditioning,

LLC, erroneously identified as Friedrich Air Conditioning, Inc. (“Friedrich”), hereby files its

NOTICE OF REMOVAL, and removes this matter to this Court from the state court action

described below:

       1.     On October 14, 2019, Plaintiff, Season Group USA, LLC (“Season”) filed its

Original Petition and Request for Disclosure in the 408th Judicial District Court, Bexar County,

Texas, entitled Season Group USA, LLC vs. Friedrich Air Conditioning, Inc., as Cause No.

2019CI21570 (the “Lawsuit”). A copy of the State Court filing is attached hereto as Exhibit A.

       2.     Friedrich was served with the Lawsuit on November 4, 2019.

       3.     This action is a civil action of which this Court has jurisdiction under 28 U.S.C. §

1332 and is one which may be removed to this Court by Friedrich pursuant to the provisions of 28

U.S.C. § 1332(a). This is a civil action between citizens of different states, and the matter in

controversy exceeds the sum of $75,000.00 exclusive of interest and costs.




                                               1
              Case 5:19-cv-01391 Document 1 Filed 12/02/19 Page 2 of 4



       4.      For purposes of determining diversity of citizenship, a limited liability company is

deemed a citizen of the states where its members are citizens. See Basurto v. Mervyn's, LLC, 2007

WL 390711 at * 1 (N.D. Tex.2007); Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th

Cir. 2008).

       5.      Friedrich is a limited liability company whose sole member is Friedrich Holdings,

Inc., which is a Delaware corporation. Friedrich is a Delaware citizen.

       6.      Season is a limited liability company, and based upon information received from

Season, its sole member is Carl Hung who is a citizen of Canada. See Exhibit B. Season is a

Canadian citizen.

       7.      There is diversity among the parties.

       8.      Further, the Lawsuit alleges damages in the amount of at least $992,156.32. See

Exhibit A, Plaintiff’s Original Petition, ¶ 50.

       9.      The amount in controversy exceeds $75,000.00.

       10.     The requirements for federal court jurisdiction under 28 U.S.C. § 1332 have been

met.

       11.     Friedrich filed this removal within thirty (30) days following formal service of the

Lawsuit in accordance with 28 U.S.C. § 1446; Murphy Bros. v. Michetti Pipe Stringing, Inc., 526

U.S. 344, 347–48, 119 S. Ct. 1322, 1325, 143 L. Ed. 2d 448 (1999).

       12.     All pleadings, process, orders, and all other filings in the state court action are

attached to this notice as required by 28 U.S.C. § 1446(a).

       13.     Venue is proper in this district under 28 U.S.C. § 1441(a) because this district and

division encompass the place in which the removed action has been pending.




                                                  2
             Case 5:19-cv-01391 Document 1 Filed 12/02/19 Page 3 of 4



       14.     Defendant will promptly file a copy of this notice of removal with the clerk of the

state court in which the action is pending.

       15.     In accordance with 28 U.S.C. § 1441(a), this matter is being removed to U. S.

District Court for the Western District of Texas, San Antonio Division, because this court is the

court for the district and division embracing the place where such action is pending, i.e., Bexar

County, Texas.


                                              Respectfully submitted,

                                              CRADDOCK MASSEY LLP
                                              By: /s/ Daniel K. Craddock_____________
                                                     Daniel K. Craddock
                                                     dcraddock@craddockmassey.com
                                                     State Bar Number 04969600
                                                     Michael D. Moody
                                                     mmoody@craddockmassey.com
                                                     State Bar Number 24041510
                                                     1250 Capital of Texas Highway South
                                                     Building One, Suite 420
                                                     Austin, Texas 78746
                                                     512-485-7920
                                                     512-485-7921 (fax)
                                                 ATTORNEYS FOR DEFENDANT
                                                 FRIEDRICH AIR CONDITIONING, INC.




                                                 3
             Case 5:19-cv-01391 Document 1 Filed 12/02/19 Page 4 of 4




                               CERTIFICATE OF SERVICE

       This is to certify that on this 2nd day of December, 2019, a true and correct copy of the
foregoing document was forwarded to counsel herein via facsimile and/or electronic service, as
follows:


                                       Lewin Plunkett
                                   lplunkett@pg-law.com
                           PLUNKETT, GRIESENBECK & MIMARI, INC.
                               1635 N. E. Loop 410, Suite 900
                                 San Antonio, Texas 78209
                                       (210) 734-7092
                                    (210) 734-0379 (fax)

                                     Allen L. Anderson
                                      court@fb-pc.com
                                    F& B LAW FIRM, P.C.
                                    213 Greene Street NE
                                  Huntsville, Alabama 35801
                                       (256) 536-0095
                                    (256) 536-4440 (fax)
                                       OF COUNSEL

                              ATTORNEYS FOR PLAINTIFF


                                             /s/ Daniel K. Craddock_____________
                                                Daniel K. Craddock




                                               4
